UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13D (Rule 13d-101) UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 4) SCHOOL SPECIALTY, INC. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Alan L. Dye C. Alex Bahn Hogan Lovells US LLP 555 13th Street, NW Washington, DC 20004 202-637-5600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 22, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 240.13d-7 for other parties to whom copies are to be sent. SCHEDULE 13D CUSIP NO. 807863105 1 NAMES OF REPORTING PERSONS MSD Capital, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER* -0- 8 SHARED VOTING POWER* 9 SOLE DISPOSITIVE POWER* -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OFCLASS REPRESENTED IN ROW (11)* 15.28%1 14 TYPE OF REPORTING PERSON PN *See Item 5 1The percentages used herein and in the rest of this Schedule 13D/A are calculated based upon 18,880,335 shares of Common Stock outstanding as of April 28, 2012 as calculated based on information provided in the Issuer’s Form 8-K filed on June 14, 2012. SCHEDULE 13D CUSIP NO. 807863105 1 NAMES OF REPORTING PERSONS MSD SBI, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER* -0- 8 SHARED VOTING POWER* 9 SOLE DISPOSITIVE POWER* -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OFCLASS REPRESENTED IN ROW (11)* 15.28%1 14 TYPE OF REPORTING PERSON PN *See Item 5 1The percentages used herein and in the rest of this Schedule 13D/A are calculated based upon 18,880,335 shares of Common Stock outstanding as of April 28, 2012 as calculated based on information provided in the Issuer’s Form 8-K filed on June 14, 2012. SCHEDULE 13D CUSIP NO. 807863105 1 NAMES OF REPORTING PERSONS Michael S. Dell 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER* -0- 8 SHARED VOTING POWER* 9 SOLE DISPOSITIVE POWER* -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OFCLASS REPRESENTED IN ROW (11)* 15.28%1 14 TYPE OF REPORTING PERSON IN *See Item 5 1The percentages used herein and in the rest of this Schedule 13D/A are calculated based upon 18,880,335 shares of Common Stock outstanding as of April 28, 2012 as calculated based on information provided in the Issuer’s Form 8-K filed on June 14, 2012. Explanatory Note This Amendment No. 4 (this “Amendment”) reflects changes to the information in the Schedule 13D relating to the Common Stock of School Specialty, Inc. (the “Issuer”) filed November 7, 2005 by MSD Capital, L.P. and MSD SBI, L.P.with the Securities and Exchange Commission (the “Commission”), as amended and/or supplemented by Amendment No. 1 filed April 13, 2006, Amendment No. 2 filed June 22, 2006 and Amendment No. 3 filed November 28, 2011 (as amended, the “Schedule 13D”). Michael S. Dell joined as a reporting person beginning with Amendment No. 3. Each capitalized term used and not otherwise defined in this Amendment shall have the meaning assigned to such term in the Schedule 13D. Except as otherwise provided herein, each item of the Schedule 13D remains unchanged. Item 2. Identity and Background. Items 2(a), (b), (c), and (f)of the Schedule 13D are hereby amended and restated in their entirety as follows: (a) The names of the persons filing this Amendment to Schedule 13D are MSD Capital, L.P., a Delaware limited partnership (“MSD Capital”), MSD SBI, L.P., a Delaware limited partnership (“MSD SBI”), and Michael S. Dell. MSD Capital, MSD SBI and Michael S. Dell are collectively referred to herein as the “Reporting Persons.”MSD SBI is the record and direct beneficial owner of the Common Stock covered by this statement. MSD Capital is the general partner of, and may be deemed to beneficially own securities owned by, MSD SBI. MSD Capital Management LLC, a Delaware limited liability company (“MSD Capital Management”), is the general partner of, and may be deemed to beneficially own securities owned by, MSD Capital. Each of Glenn R. Fuhrman, John C. Phelan and Marc R. Lisker is a manager of, and may be deemed to beneficially own securities owned by, MSD Capital Management. Michael S. Dell is the controlling member of, and may be deemed to beneficially own securities owned by, MSD Capital Management. Each person other than the Reporting Persons declares that neither the filing of this statement nor anything herein shall be construed as an admission that such person is, for the purposes of Section 13(d) or 13(g) of the Act or any other purpose, the beneficial owner of any securities covered by this statement. (b) The principal business address of MSD Capital, MSD SBI, MSD Capital Management and Messrs. Fuhrman, Phelan and Lisker is c/o MSD Capital, L.P., 645 Fifth Avenue, 21st Floor, New York, New York 10022.The principal business address of Mr. Dell is c/o Dell, Inc., One Dell Way, Round Rock, Texas 78682. (c)The principal business of MSD SBI is purchasing, holding and selling securities for investment purposes. The principal business of MSD Capital is investment management. The principal business of MSD Capital Management is serving as the general partner of MSD Capital. The principal business of Messrs. Fuhrman, Phelan and Lisker is serving as managers of various investment entities.The principal business of Mr.Dell is serving as Chief Executive Officer and Chairman of the Board of Dell, Inc. The principal business addresses of these organizations and individuals are set forth in Item 2(b) above. (f)Each of MSD Capital, MSD SBI and MSD Capital Management is organized under the laws of the State of Delaware, and each of Messrs. Dell, Fuhrman, Phelan and Lisker is a United States citizen. Item 5.Interest in Securities of the Company. Item 5 is hereby amended and restated in its entirety as follows: (a) The aggregate number and percentage of the class of securities identified pursuant to Item 1 beneficially owned by each Reporting Person is stated in Items 11 and 13 on the cover page(s) hereto. Each Reporting Person may be deemed to be a member of a group with respect to the Issuer or securities of the Issuer for the purposes of Section 13(d) or 13(g) of the Act. Each Reporting Person declares that neither the filing of this statement nor anything herein shall be construed as an admission that such person is, for the purposes of Section 13(d) or 13(g) of the Act or any other purpose, (i) acting (or has agreed or is agreeing to act) with any other person as a partnership, limited partnership, syndicate, or other group for the purpose of acquiring, holding, or disposing of securities of the Issuer or otherwise with respect to the Issuer or any securities of the Issuer or (ii) a member of any syndicate or group with respect to the Issuer or any securities of the Issuer. (b) Number of shares as to which each Reporting Person has: (i)sole power to vote or to direct the vote: See Item 7 on the cover page(s) hereto. (ii)shared power to vote or to direct the vote: See Item 8 on the cover page(s) hereto. (iii) sole power to dispose or to direct the disposition of: See Item 9 on the cover page(s) hereto. (iv) shared power to dispose or to direct the disposition of: See Item 10 on the cover page(s) hereto. (c) During the past sixty days, the Reporting Persons effected the following acquisition of shares of Common Stock in an open market transaction: Date Price MSD Capital, L.P.
